F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           OCT 26 2000
                            FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                 Clerk

    ROLAND LOBSTER,

                Plaintiff-Appellant,

    v.                                                   No. 00-3040
                                                  (D.C. No. 99-CV-1378-WEB)
    THE BOEING COMPANY,                                     (D. Kan.)

                Defendant-Appellee.


                             ORDER AND JUDGMENT           *




Before TACHA , EBEL , and BRISCOE , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

         Plaintiff Roland Lobster appeals from the district court’s order dismissing

his complaint without prejudice for failure to state a claim under federal law. Our


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
review is de novo.   See Sutton v. Utah State Sch. for Deaf & Blind   , 173 F.3d

1226, 1236 (10th Cir. 1999). We have reviewed the record on appeal in light of

the parties’ arguments, and affirm for substantially the same reasons as those set

out in the district court’s January 18, 2000 order.

      AFFIRMED.



                                                      Entered for the Court



                                                      Mary Beck Briscoe
                                                      Circuit Judge




                                          -2-